Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/2020 has been entered. 
This action is in response to communications filed on 10/13/2020.
Claims 1, 16, 18, 19, 32, 34 and 35 have been amended. Claims 2, 3, 10, 17 and 33 have been cancelled. Claims 21-28 have been added. Therefore, Claims 1, 4-9, 11-16 and 18-32 and 34-44 are currently pending and allowable.
The following response includes an Examiner’s statement of reasons for allowance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Alex Katsulis on March 15, 2021.  The application has been amended as follows:

In the claims:
Please amend claims as follows:

Claim 4 (currently amended):	The farm work support device according to claim 1, wherein the instructions cause the at least one hardware processor to select the vegetation design corresponding to a highest symbiotic score of the calculated symbiotic scores.

Claim 5 (currently amended):	The farm work support device according to claim 1, wherein the instructions cause the at least one hardware processor to retrieve each of the plurality of stored vegetation designs based on at least one of allelopathy of the plants in a respective stored vegetation design and information regarding crop rotation aptitude of the plants in a respective stored vegetation design.

Claim 6 (currently amended):	The farm work support device according to claim 1, wherein the symbiotic score is an average value of scores and  scores corresponding to each plant in a potential vegetation design.

Claim 7 (currently amended):	The farm work support device according to claim 1, wherein the designated plants are to be cultivated according to collaborative farming.

Claim 8 (currently amended):	The farm work support device according to claim 1, wherein, after the designated plants are cultivated, the cultivated designated plants are managed based on GPS coordinates of the cultivation sites of the cultivated designated plants.

Claim 9 (currently amended):	The farm work support device according to claim 8, wherein, after the designated plants are cultivated, the plurality of augmented reality tags are managed in conjunction with the GPS coordinates of the cultivation sites of the cultivated designated plants.

Claim 11 (currently amended):	The farm work support device according to claim 9, wherein, after the designated plants are cultivated, a key event is managed in conjunction with the GPS coordinates of the cultivation sites of the cultivated designated plants.

Claim 13 (currently amended):	The farm work support device according to claim 11, wherein the

Claim 14 (currently amended):	The farm work support device according to claim 8, wherein the field including the cultivation sites is managed hierarchically.

Claim 18 (currently amended):	A non-transitory, computer-readable medium storing instructions, which when executed by a processor, cause the processor to perform:
receiving a designation of plants to be cultivated, position information of cultivation sites in a field by a marker-less process, at least an image of each of the designated plants, and additional information observed in the field, at least a portion of which is tagged to at least some of the position information for each respective cultivation site to be superimposed as a plurality of augmented reality tags on the respective images of the designated plants to be cultivated at the respective cultivation sites;
retrieving a plurality of stored potential vegetation designs that each include the designated plants to be cultivated; 
calculating a symbiotic score for each of the plurality of potential vegetation designs, the symbiotic score being an average value of weighted scores obtained by evaluating prior interaction of the designated plants, the weighted scores including at least a weighted score for each of the designated plants based on yield and the additional information observed in the field;
selecting a vegetation design for cultivation from the plurality of potential vegetation designs based on the symbiotic score, wherein the selected vegetation design 
outputting an image of the selected vegetation design for cultivation with the plurality of augmented reality tags for display on the respective images of the designated plants, wherein at least one augmented reality tag includes information related to a vegetation management task for a respective designated plant in the image of the respective designated plant.

Claim 20 (currently amended):	The farm work support device according to claim 19, wherein the farm work support device is carried and used in [[the field.

Claim 21 (currently amended):	The farm work support device according to claim 20, further comprising:
a photographing unit configured to photograph the designated plants in the field after the designated plants are cultivated at respective cultivation sites.

Claim 22 (currently amended):	The farm work support device according to claim 21, further comprising:
a detection unit configured to detect the cultivation sites in the field.

Claim 23 (currently amended):	The farm work support device according to claim 22, further comprising:
 enable a user to input at least one of an augmented reality tag of the plurality of augmented reality tags to correspond with GPS coordinates of a cultivation site and a key event to correspond with GPS coordinates of a cultivation site.

Claim 24 (currently amended):	The farm work support device according to claim 23, wherein a display unit displays an augmented reality tag of the plurality of augmented reality tags to be superimposed on an image of the cultivated designated plants photographed by the photographing unit.

Claim 25 (currently amended):	The farm work support device according to claim 24, wherein the display unit hierarchically displays [[the field in which the designated plants vegetate after being cultivated.

Claim 26 (original):	The farm work support device according to claim 25, wherein the display unit displays a position of the field on a map.

Claim 27 (currently amended):	The farm work support device according to claim 26, wherein the designated plants are to be cultivated according to collaborative farming.

Claim 28 (currently amended):	The farm work support device according to claim 19, wherein a display unit displays the vegetation design corresponding to a highest symbiotic score of the calculated symbiotic scores.

Claim 29 (currently amended):	The farm work support device according to claim 28, further comprising an input unit, wherein the input unit designates a number of displayed symbiotic scores which are higher than a value.

Claim 30 (currently amended):	The farm work support device according to claim 19, wherein each of the plurality of acquired potential vegetation designs are acquired based on at least one of allelopathy of the designated plants and information regarding crop rotation aptitude of the designated plants.

Claim 31 (currently amended):	The farm work support device according to claim 19, wherein the symbiotic score is an average value of all elements of corresponding to the plants in a potential vegetation design.

Claim 34 (currently amended):	A non-transitory, computer-readable medium storing instructions, which when executed by a processor, cause the processor to perform:

acquiring a plurality of stored potential vegetation designs of the designated plants that each include the designated plants to be cultivated; 
calculating a symbiotic score for each of the plurality of potential vegetation designs, the symbiotic score being an average value of weighted scores obtained by evaluating prior interaction of the designated plants, the weighted scores including at least a weighted score for each of the designated plants based on yield and the additional information observed in the field;
selecting a vegetation design for cultivation from the plurality of potential vegetation designs based on the symbiotic score, wherein the selected vegetation design for cultivation includes a new combination of plants based on the additional information observed in the field; and
displaying an image of the selected vegetation design for cultivation superimposed with at least one of the plurality of augmented reality tags on a respective image of a designated plant, wherein at least one augmented reality tag includes information related to a vegetation management task for a respective designated plant in the image of the respective designated plant.

Claim 35 (currently amended):	A farm work support system including a processor in communication with a memory, the processor configured to:
receive a designation of plants to be cultivated, position information of cultivation sites in a field by a marker-less process, at least an image of each of the designated plants, and additional information observed in the field, at least a portion of which is tagged to at least some of the position information for each respective cultivation site to be superimposed as a plurality of augmented reality tags on the respective images of the designated plants to be cultivated at the respective cultivation sites;
retrieve a plurality of stored potential vegetation designs of the designated plants that each include the designated plants to be cultivated; 
calculate a symbiotic score for each of the plurality of potential vegetation designs, the symbiotic score being an average value of weighted scores obtained by evaluating prior interaction of the designated plants, the weighted scores including at least a weighted score for each of the designated plants based on yield and the additional information observed in the field;
selecting a vegetation design for cultivation from the plurality of potential vegetation designs based on the symbiotic score, wherein the selected vegetation design for cultivation includes a new combination of plants based on the additional information observed in the field; and
display an image of the selected vegetation design for cultivation superimposed with at least one of the plurality of augmented reality tags on a respective image of a designated plant, wherein at least one augmented reality tag includes information related 

Claim 36 (currently amended):	The farm work support device according to claim 1, wherein the hardware processor calculates the symbiotic score using the following equation:
SC=∑Ei/n
wherein SC is the symbiotic score, n is a number of weighted scores, and Ei is a weighted score of an i-th plant of a potential vegetation design.

Claim 37 (currently amended):	The farm work support method of Claim 16, wherein calculating the symbiotic score includes using the following equation:
SC=∑Ei/n
wherein SC is the symbiotic score, n is a number of weighted scores, and Ei is a weighted score of an i-th plant of a potential vegetation design.

Claim 38 (currently amended):	The non-transitory recording medium of Claim 18, wherein calculating the symbiotic score includes using the following equation:
SC=∑Ei/n
wherein SC is the symbiotic score, n is a number of weighted scores, and Ei is a weighted score of an i-th plant of a potential vegetation design.

Claim 39 (currently amended):	The farm work support device according to claim 19, wherein the hardware processor calculates the symbiotic score using the following equation:
SC=∑Ei/n
wherein SC is the symbiotic score, n is a number of weighted scores, and Ei is a weighted score of an i-th plant of a potential vegetation design.

Claim 40 (currently amended):	The farm work support method of Claim 32, wherein calculating the symbiotic score includes using the following equation:
SC=∑Ei/n
wherein SC is the symbiotic score, n is a number of weighted scores, and Ei is a weighted score of an i-th plant of a potential vegetation design.

Claim 41 (currently amended):	The non-transitory recording medium of Claim 34, wherein calculating the symbiotic score includes using the following equation:
SC=∑Ei/n
wherein SC is the symbiotic score, n is a number of weighted scores, and Ei is a weighted score of an i-th plant of a potential vegetation design.

Claim 42 (currently amended):	The farm work support system of Claim 35, wherein the symbiotic score is calculated using the following equation:
SC=∑Ei/n
 of a potential vegetation design.

Claim 44 (currently amended):	The farm work support device according to claim 1, wherein the additional information includes at least names of vegetating in the field.

Reasons for Allowance
Claims 1, 4-9, 11-16 and 18-32 and 34-44 are allowed.
	The following is an examiner’s statement of reasons for allowance.
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 101 rejection set forth in the previous office action.
The claims are eligible under Step 2A, Prong 2 as the claims integrate the judicial exception into a practical application. The additional elements recite a specific manner of selecting vegetation designs for cultivation and outputting an image of a plurality of augmented reality tags for display on the respective images of the designated plants. The claims adds meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. 
Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Hay et al. (US 2002/0059091) discloses an apparatus for selecting farms to grow a crop of interest or for performing economic analysis relating to growing a crop of interest.
Schneider (US 2002/0103688) discloses developing an optimal custom farm management plan.
Warner (US 2009/0216661) discloses a system for improving the way fruit, vegetable and flower gardens are planned, designed and implemented.
Hori et al. (US 2013/0282423) discloses determining based a set of fields and estimated crop yields a field combination that satisfies a targeted yield of a crop.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
	
/RENAE FEACHER/ Primary Examiner, Art Unit 3683